Citation Nr: 0535043	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  04-31 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee condition.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD), claimed as a 
lung condition.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back condition.

4.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Laura J. McKinnon, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in No. Little Rock, Arkansas.  In March 
2004 the veteran voiced disagreement with the determinations 
contained therein and a statement of the case (SOC) was 
issued in July 2004.  The veteran perfected his appeal the 
following month.

A hearing was held at the RO before the undersigned Veterans 
Law Judge in September 2005.


FINDINGS OF FACT

1.  The veteran did not perfect an appeal of the September 
2002 rating decision by which the claims of entitlement to 
service connection for a bilateral knee condition, COPD and a 
back condition were denied.

2.  Evidence received subsequent to September 2002 relates to 
an unestablished fact necessary to substantiate the veteran's 
service connection claim for a bilateral knee condition.

3.  Evidence received subsequent to September 2002 does not 
relate to an unestablished fact necessary to substantiate the 
veteran's service connection claim for COPD or a back 
condition.


CONCLUSIONS OF LAW

1.  Evidence received since the September 2002 rating 
decision is new and material with respect to the claim of 
entitlement to service connection for a bilateral knee 
condition and serves to reopen this claim.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2005).

2.  Evidence received since the September 2002 rating 
decision is not new and material with respect to the claims 
of entitlement to service connection for COPD and a back 
condition and do not service to reopen these claims.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  However, if new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 
Manio v. Derwinski, 1 Vet. App 145 (1991).  Whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.  38 
U.S.C.A. § 5108 (West 2002); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Service connection for a bilateral knee condition, COPD, and 
a back condition was initially denied by the RO in a 
September 2002 rating decision.  The rating decision reflects 
that service connection for COPD was denied as the evidence 
failed to reveal any in-service treatment.  Service 
connection for a back condition was denied as the evidence 
failed to reveal any in-service treatment for or complaints 
of a back condition and also no evidence of a current 
disability.  While the record indicated the veteran had 
received in-service treatment for his knees, service 
connection was denied on the basis of no related chronic 
disability shown by the competent medical evidence.  The 
veteran was notified of these determinations in September 
2002 and of his appellate rights.  The veteran did not file a 
notice of disagreement within one year of his notification 
and, thus, the September 2002 determination became final.  
See 38 U.S.C.A. § 7105(c) (West 2002).

New evidence is existing evidence not previously submitted to 
agency decisionmakers while material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2005).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.   At this point, it is not the function of the 
Board to weigh all the evidence to ascertain whether it 
preponderates for or against entitlement to service 
connection or whether it is in relative equipoise on that 
question.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

At the time of the September 2002 rating decision, the 
evidence included the veteran's service medical records that 
show the veteran was treated for a left knee sprain in 
February 1967.  A March 1967 narrative summary mentions a 
cast on the veteran's right knee in connection with his left 
knee treatment.  The veteran's June 1967 report of medical 
examination for discharge reflects that the veteran's lower 
extremities were clinically evaluated as normal.  The 
examination report also reflects that the veteran's lungs and 
spine were clinically evaluated as normal.

The evidence of record in September 2002 also included VA 
medical records reflecting the veteran had low back 
tenderness and was diagnosed with COPD.  An August 2002 VA 
radiology report indicates X-ray of the lumbar spine was 
negative while an August 2002 VA examination report shows a 
disability of the lumbar spine was not found.  The 
examination report also indicates that a disability of the 
knees was not found but contains a diagnosis of COPD.  
Private medical evidence of record in September 2002 also 
reflected complaints of back pain but did not reveal a 
diagnosed chronic disability of the lower back.  An October 
1998 private medical record refers to the veteran's in-
service left knee treatment and refers to restricted range of 
motion.

Evidence associated with the claims folder subsequent to the 
September 2002 includes testimony from the veteran that the 
claimed conditions had their onset in service.  Lay 
assertions cannot serve as the predicate to reopen a claim.  
Hickson v. West, 11 Vet. App. 374 (1998); see also Bostain v. 
West, 11 Vet. App. 124 (lay hearing testimony which is 
cumulative of previous contentions which were considered by 
the decisionmaker at the time of the prior final disallowance 
is not new evidence).  The veteran's Social Security 
Administration (SSA) records have also been obtained but do 
not refer to any of the claimed conditions.

Evidence received since September 2002 also includes VA 
medical records that reflect the veteran complained of low 
back pain and was diagnosed with COPD, duplicative of 
evidence of record at the time of the previous and final 
rating decision.  As for his COPD and back claims, the 
unestablished facts - that the veteran has been diagnosed 
with COPD as the result of an in-service injury or disease or 
that he was diagnosed with a chronic back condition as the 
result of an in-service injury or disease - remain 
unestablished by the medical records received since 2002.  
Therefore, the Board finds the evidence submitted since the 
September 2002 rating decision is not new and material and 
does not serve to reopen the veteran's claim of entitlement 
to service connection for COPD or his claim of entitlement to 
service connection for a back condition.  Until the veteran 
meets his threshold burden of submitting new and material 
evidence sufficient to reopen these claims, the benefit of 
the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

However, a June 2003 private medical source statement 
reflects that the veteran had knee ligament instability and a 
positive drawer sign.  While the evidence at the time of the 
September 2002 rating decision included medical evidence of 
restricted range of motion, the June 2003 medical findings 
potentially are indicative of a chronic knee disability.  As 
a current chronic disability was an unestablished fact that 
served as the basis for denying the veteran's knee claims in 
2002, the evidence received since September 2002 in 
connection for his bilateral knee claim is new and material 
and serve to reopen his claim of entitlement to service 
connection for a bilateral knee condition.  To this extent, 
and this extent only, this appeal succeeds.

Duty to Notify and Assist

Finally, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must be 
provided prior to the adjudication appealed, and must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

Prior to adjudication of his claim, the veteran was informed 
by letter in December 2003 of the evidence necessary to 
substantiate his claims to reopen and was requested to send 
any medical evidence he had in support of his claims.  He was 
also informed of the evidence necessary substantiate his 
claims that he was expected to provide and the evidence VA 
would seek.  However, it is unclear from the record whether 
the veteran was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2005).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence for the following reasons.  The 
December 2003 letter requested the veteran to submit any 
medical evidence in his possession, and the July 2004 SOC 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes notice to submit any evidence in his possession.  
Furthermore, the veteran has played an active role in the 
adjudication of his appeal and has indeed submitted evidence 
to support his claims.  See also December 2003 statement in 
support of claim.  As such, a remand for additional 
notification would serve no useful purpose and would only 
impose unnecessary burdens on VA and the veteran.  See Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Therefore, the Board considers 
the notice requirements of the VCAA met for the issue decided 
herein.  

With respect to the timing of the notice, the Board finds 
that any defect with respect to the timing was harmless 
error.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  It is clear from the veteran's 
active role in the adjudication of his claim and by his 
evidentiary arguments that he understood the evidence needed 
to substantiate his claim and his and VA's roles in the 
claims process.  Under these circumstances, the Board is 
satisfied that any error in the timing of the complete notice 
was harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
 38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005).  VA's duty to assist does not include providing a 
VA examination in claims to reopen.  See 38 C.F.R. 
§ 3.159(c)(4) (2005).  The veteran was afforded the 
opportunity to offer testimony in support of his claim and a 
hearing transcript is of record.  The veteran's service 
medical records, VA medical records, and SSA records have 
associated with his claims.  As the veteran has not 
identified or properly authorized the request of any other 
evidence, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required.  
See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).






ORDER

New and material evidence to reopen the veteran's claim of 
entitlement to service connection for a bilateral knee 
condition has been received and to this extent only the 
appeal is granted.

New and material evidence has not been received to reopen the 
claims of entitlement to service connection for COPD and a 
back condition, and these appeals are denied.


REMAND

As new and material evidence has been presented and the 
bilateral knee claim is reopened, the claim must now be 
evaluated on its merits.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  Before such a determination can be made, some 
additional development is required and a remand is therefore 
in order.  

The Board finds that a medical opinion is required.  Current 
medical evidence reflects that the veteran had knee ligament 
instability and a positive drawer sign.  It is appropriate in 
the instant case to afford the veteran a VA examination to 
clarify whether the veteran has a chronic disability of 
either knee and whether any such diagnosis is related to his 
in-service treatment.  Duenas v. Principi, 18 Vet. App. 512 
(2004).

As for the veteran's psychiatric claim, the veteran's SSA 
records indicate that he was found to have characteristics of 
depression and anxiety.  In light of the veteran's in-service 
psychiatric symptoms, a VA mental disorders examination is in 
order to determine whether the veteran's in-service symptoms 
to include hostility and anxiety are etiologically related to 
any current psychiatric diagnosis.  Id.

Therefore, this matter is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Schedule the veteran for a VA joints 
examination to determine whether the 
veteran has a current chronic disability 
of either knee.  After reviewing the 
file, the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 
percent possibility) that any diagnosed 
chronic disability is etiologically 
related to his in-service knee treatment 
from February to March 1967 and again in 
April 1967.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  If any medical opinion cannot be 
given on a medical scientific basis, and 
without invoking processes relating to 
guesses or judgments based upon mere 
conjecture, the examiner should clearly 
and specifically so indicate in the 
examination report.  

The claims file should be provided to the 
examiner for review in conjunction with 
the examination.  

2.  Schedule the veteran for a VA mental 
disorders examination.  After reviewing 
the file, the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 
percent possibility) that any currently 
diagnosed psychiatric disability is 
etiologically related to his in-service 
psychiatric treatment in February 1967.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  If any medical opinion cannot be 
given on a medical scientific basis, and 
without invoking processes relating to 
guesses or judgments based upon mere 
conjecture, the examiner should clearly 
and specifically so indicate in the 
examination report.  

The claims file should be provided to the 
examiner for review in conjunction with 
the examination.  

3.  Adjudicate the veteran's knee claim 
on the merits and readjudicate his 
psychiatric claim.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental SOC that contains 
notice of all relevant actions taken on 
the claims for benefits and all evidence 
received since July 2004.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  The appellant is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


